         Case 3:15-cv-01520-JAM Document 71-3 Filed 12/11/19 Page 1 of 2
                                                                    Pl.Ex. 2


                                              PROMISSORY NOTE

    $110,000                                                            Jay              , 2018

    FOR VALUE RECEIVED, I, Kathryn Melanson (hereinafter "Note Maker"), a citizen of
Connecticut residing at 3 Lighthouse Lane, Old Saybrook, Connecticut hereby promise to pay to
Kareon Sierra of 29 Moss Avenue, Seymour, Connecticut (hereinafter "Note Holder"), the
principal amount of One Hundred Ten Thousand Dollars ($110,000) in twenty-six (26)
installments as set forth herein. The first payment shall be made on or before, December 31,
2017 in the amount of Ten Thousand Dollars ($10,000). A second payment will then be made,
on or before January 31, 2018, in the amount of Twenty Thousand Dollars ($20,000). Thereafter,
the Note Maker shall make twenty-three (23) monthly payments, commencing on March 15,
2018 to the Note Holder. Each monthly payment shall be comprised of two (2) separate
payments. The first of these two payments shall be for payment of gross wages' in the amount
of Four Hundred Sixteen Dollars and Sixty-Six Cents ($416.66). The second monthly payment
shall be in the amount of Two Thousand Eight Hundred Eighty-Three Dollars and Thirty-Four
Cents ($2,883.34) plus five percent (5%) annualized interest on the outstanding principal.
Thereafter two (2) final payments will be made on February 15, 2020. The first of the final
payments will be made as a payment of gross wages in the amount of Four Hundred Sixteen
Dollars and Eighty-Two Cents ($416.82). The second of the final payments shall be in the
amount of Four Thousand One Hundred Dollars Plus five percent (5%) annualized interest on the
outstanding principal. These payments shall be made according to the amortization schedule
attached hereto as Schedule A.

   Such payments shall be payable to the order of "Law Office of Peter Goselin" as counsel for
Note Holder, and delivered to 557 Prospect Avenue, Hartford, CT 06105.

    The Note Maker has the right to make payments of Principal at any time before they are due.
The Note Maker may make a full prepayment of partial Prepayments without paying a
Prepayment charge. If the Note Maker makes a partial Prepayment, there will be no changes in
the due date or in the amount of the Note Maker's monthly payments unless the Note Holder
agrees in writing to those changes.

     If the Note Maker does not pay the full amount of each monthly payment, within five days of
the date it is due, the Note Maker will be in default. If the Note Maker is in default, the Note
Holder may require the Note Maker to pay immediately the full amount of Principal which has
not been paid. That date must be at least thirty (30) days after the date on which the notice is
mailed to the Note Maker or delivered by other means. Even if, at a time when the Note Maker
is in default, the Note Holder does not require the Note Maker to pay immediately in full as
described above, the Note Holder will still have the right to do so if the Note Maker is in a
default at a later time.

   If the Note Holder has required the Note Maker to pay immediately in full as described
above, the Note Holder will have the right to be paid back by the Note Maker for all of its costs
and expenses in enforcing this Note to the extent not prohibited by applicable law including,

    Such wages will be paid subject to all applicable withholding, including for state and federal taxes.
        Case 3:15-cv-01520-JAM Document 71-3 Filed 12/11/19 Page 2 of 2



without limitation, reasonable attorney's fees, incurred or paid by Note Holder in connection
therewith, whether or not litigation is commenced.

    The Note Maker and any other person who has obligations under this Note waive the rights
of Presentment and Notice of Dishonor, "Presentment" means the right to require the Note
Holder to demand payment of amounts due. "Notice of Dishonor" means the right to require the
Note Holder to give notice to other persons that amounts due have not been paid.

    Unless applicable law requires a different method, any notice that must be given to the Note
Maker under this Note will be given by delivering it or by mailing it by first class mail to the
Note Maker at the Note Maker's address above or at a different address if the Note Maker gives
the Note Holder a notice of my different address.

    Any notice that must be given to the Note Holder under this Note will be given by delivering
it or by mailing it by first class mail to the Note Holder at the address The Law Office of Peter
Goselin or at a different address if I am given a notice of that different address.

    The execution, delivery and performance of this Note shall be governed by and construed in
accordance with the laws of the State of Connecticut. If any term of this Note or the application
thereof to any person or circumstances, shall, to any extent, be invalid or unenforceable, the
remainder of this Note, or the application of such term to persons or circumstances other than
those as to which it is invalid or unenforceable, shall not be affected thereby, and each term of
this Note shall be valid and enforceable to the fullest extent permitted by law.

    IN WITNESS WHEREOF, Note Maker has caused this Note to be executed under seal as of
the date set forth above.

              4/  ,..
                 277)
   Note Ma:7
         ir. KathryAlelanson

   State of Connecticut
                                              ss:
   County of    L-0-1
    On this 6 day of /4e,./..,         , 200 before me, the undersigned notary public,
personally appeared KATHRYN MELANSON, proved to me through satisfactory evidence of
identification, which werea--r-- Ar;ver tam se , to be the person whose name is signed on the
preceding or attache 'document, and acknowledged to me that she signed it voluntarily for its
stated purpose.


           keriirtga-

               *ssion Expires:                      buyt MEJIA
                                           -Notary Pubic, Sete of Connecticut
                                           tvilicOgiission Expires Dr. 31, 2020
